DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 4, 17 and 18 have been canceled.

Claims 1, 6, 8, 9, 11, and 13-16 have been replaced as follows.

Claim 1. A local stimulation method of a predetermined region of brain tissue to characterize the brain tissue under stimulation, said brain tissue comprising at least GABAergic neuron type, said method comprising a main set of steps comprising:
performing a predetermined number of first activation steps using a set of bipolar electrodes by delivering a first predetermined electric field with a first predetermined electric intensity and a first predetermined biphasic pulse frequency comprised between 0.5 and 10 Hz, wherein said first predetermined electric field induces an activation of said GABAergic type neurons;
after each of the first activation steps, performing a recording step, in which a response of the brain tissue to said activation is recorded, wherein the set of predetermine first activation steps delivers said predetermined number of responses; and

a step of calculating a Neural Network Excitability Index (NNEI), for at least one sub-region of said brain tissue, as a function of said predetermined number of responses; and
when a value of said NNEI is greater than 0.5 for said at least one sub-region of said brain tissue, a set of predetermined number of second activation steps is performed with a second predetermined biphasic pulse frequency of about 1kHz.


Claim 6. The local stimulation method according to claim 1, wherein, the calculation of said NNEI by NNEI = 1 – PCI(fs) comprises:
dividing a local field potential signal, included in the recorded responses during periodic pulse stimulation, into single response epochs (s);
applying, on each s, a Fast Fourier Transform, yielding both amplitude and phase of its frequency components, as complex-valued coefficients (Z); and
at each of the first predetermined biphasic pulse frequency (f), a Phase Clustering Index (PCI) is computed as an average of these complex coefficients, normalized by their magnitudes, over s:
            
                P
                C
                I
                
                    
                        f
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        <
                                        Z
                                    
                                    
                                        f
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        >
                                    
                                    
                                        s
                                    
                                
                            
                            
                                
                                    <
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            Z
                                                        
                                                        
                                                            f
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            >
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                    
                
            
        .

Claim 8. The local stimulation method according to claim 1, wherein a duration of the first and/or second activation step lasts between 3 and 7 minutes.

Claim 9. The local stimulation method according to claim 1, wherein the number of the predetermined number of responses is about 300.

Claim 11. A local stimulation device, for stimulating a predetermined region of brain tissue, said brain tissue comprising at least GABAergic neuron type, said device comprising:
	a processor; and
	a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the local stimulation device to perform acts comprising:
	performing a predetermined number of first activation steps using a set of bipolar electrodes by delivering a first predetermined electric field with , according to a first predetermined electric intensity and a first predetermined biphasic pulse frequency comprised between 0.5 and 10Hz wherein, said first predetermined electric field induces an activation of said GABAergic type neurons;
after each of the first activation steps, performing a recording step, in which a response of the brain tissue to said activation is recorded, wherein the set of predetermine first activation steps delivers said predetermined number of responses; and

a step of calculating a Neural Network Excitability Index (NNEI), for at least one sub-region of said brain tissue, as a function of said predetermined number of responses; and
when a value of said NNEI is greater than 0.5 for said at least one sub-region of said brain tissue, a set of predetermined number of second activation steps is performed with a second predetermined biphasic pulse frequency of about 1kHz.

13. (Previously Presented) A non-transitory computer-readable medium comprising instructions of program code for implementing a local stimulation method when run on a computing device, wherein the method comprises:
	local stimulation of a predetermined region of brain tissue, said brain tissue comprising at least GABAergic neuron type, said simulation comprising:
performing a predetermined number of first activation steps using a set of bipolar electrodes by delivering a first predetermined electric field with , according to a first predetermined electric intensity and a first predetermined biphasic pulse frequency comprised between 0.5 and 10Hz wherein, said first predetermined electric field induces an activation of said GABAergic type neurons;
after each of the first activation steps, performing a recording step, in which a response of the brain tissue to said activation is recorded, wherein the set of predetermine first activation steps delivers said predetermined number of responses; and

a step of calculating a Neural Network Excitability Index (NNEI), for at least one sub-region of said brain tissue, as a function of said predetermined number of responses; and
when a value of said NNEI is greater than 0.5 for said at least one sub-region of said brain tissue, a set of predetermined number of second activation steps is performed with a second predetermined biphasic pulse frequency of about 1kHz.


Claim 14. The local stimulation method of claim 1, wherein said main set of steps is preceded by a preliminary set of steps aiming at determining said first predetermined electric intensity, said preliminary set of steps including:
Activating, a set of preliminary stimulating pulses, wherein an intensity of the preliminary stimulation pulses being gradually increased;
recording a Local Field Potential (LFP) response to each of the preliminary stimulating pulses; 
evaluating an optimal intensity range based on an analysis of said LFP responses, the preliminary intensity being in the optimal range if the LFP signal presents a negative deviation; and
selecting at least one of said first predetermine electric intensity within said optimal intensity range.



Claim 16. The local simulation method according to claim 15, wherein the number of the predetermined number of responses in the main set of steps is about 300.


REASONS FOR ALLOWANCE
Claims 1, 2, 6, 8, 9, 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not teach or suggest a specific method to stimulate the GABAergic type neurons in the brain, in order to selectively observe, record, analyze and process the response of said neurons of the claimed invention. The combination of claimed features including a calculation step of a Neural Network Excitability Index (NNEI) was not found alone or in combination with any prior art. This claim encompasses an embodiment that differ from the relevant art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792